DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because at the outset, a claim (independent) should begin with - - A method- - and the dependent claims should begin with - - The method- -.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112

Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For instance, in claim 1, the redundant step such as, (StepI), (REACI) and (MIX) must be omitted from the claim language or make appropriate corrections, in order to distinctly claim the subject matter.  The same corrections are required for claims 2-12.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation 95 to 100 wt. %, and the claim also recites 98 to 100 wt. % which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al (US 20170313676 A1) in view of Welch (US 3,397,229).
Applicants’ claimed invention is directed to a method for the preparation of compound of formula (2)

    PNG
    media_image1.png
    168
    367
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    149
    292
    media_image2.png
    Greyscale

the compound of formula (1) is converted to compound of formula (2) by the action of a mixture of concentrated sulfuric acid, oleum and fuming nitric acid.
	Ge teaches a method for preparing the compound of formula (2), a mixture of 5-fluoro-2-methylbenzoic acid (6.0 g, 39.0 mmol) in 98% H2SO4 (60 mL) was added 65% HNO3 (3.3 g, 50.7 mmol) at -5 to 0.degree. C., then the resulting mixture was stirred for 1 h at this temperature. The mixture was poured into 200 g ice-water, then extracted by MTBE (150 mL.times.3). The combined organic phase was washed with brine (20 mL), dried over Na2SO4, filtered and evaporated to dryness via rotary evaporation to afford 5-Fluoro-2-methyl-3-nitro-benzoic acid (7.0 g, crude) as a yellow solid, which was used in the next step without further purification.
	To a mixture of 5-Fluoro-2-methyl-3-nitro-benzoic acid (7.0 g, crude) in MeOH (70 mL) was added 98% H2SO4 (2 mL), then the resulting mixture was stirred for overnight at 70.degree. C. The mixture was concentrated, then the residue was diluted by H2O (50 mL) and EtOAc (150 mL). The aqueous layer was extracted by EtOAc (100 mL.times.2), the combined organic phase was washed with brine (30 mL), dried over Na2SO4, filtered and evaporated to dryness via rotary evaporation. The residue was purified by column chromatography on silica gel eluted with (PE:EtOAc=10:1 to 3:1) to afford methyl 5-fluoro-2-methyl-3-nitrobenzoate (3.5 g, yield 42%, two steps) as a light yellow solid.  See paragraphs 00142 and 0144.
	The difference between Ge and the claimed invention is that the reaction I of the instant claims is carried out in the presence of oleum (fuming sulfuric acid) which contains 50 to 70 wt.% SO3. However, Welch in a related filed of the invention teaches the nitration of mono-chloro or dichloro benzoic acid in the presence of oleum and nitric acid.  The use of oleum containing about 65% (from 63-67%) free sulfur trioxide, i.e., a 63- 67% solution of sulfur trioxide in 100% sulfuric acid, in the nitration reaction, the water formed therein reacts with the oleum yielding concentrated sulfuric acid, as shown in Equation 2, which maintains the effective concentration of the sulfuric acid as solvent for the nitrated 2,5-dichlorobenzoic acid and prevents it from decreasing during the nitration, thus preserving its solvent power and making it possible to increase the charge of the 2,5-dichlorobenzoic acid for a given amount of sulfuric acid, including sulfur trioxide calculated as sulfuric acid. The ratio of the moles of free sulfur trioxide in the oleum and the moles of 2,5-dichlorobenzoic acid (and its associated chlorinated derivatives) is about 1: 1.  By the foregoing means, the weight ratio of total sulfuric acid to the 2,5-dichlorobenzoic acid is drastically reduced from 6.1-8.1:1 (by moles from 11.9-15.8:1) to 3.3-4.5: 1 (by moles from 6.5-8.8: 1) without a decrease in yield of the nitrated product. In fact, the yield is increased by a small but significant amount as will be noted from the illustrative working examples. The process of the Welch has several economic advantages. There are considerable savings in raw material costs in view of the decrease in sulfuric acid consumption and in view of the lower consumption of an alkaline material, usually hydrated lime, used for the neutralization of the spent acid before the spent liquors can be discarded. The use of oleum allows for the charging of a larger amount of material in a given size- equipment, which results in a larger production from the equipment with less manpower required per pound of product. The principal advantage is that the sulfuric acid concentration is kept from decreasing, which allows for a greater solubility of the nitrated dichlorobenzoic acid, resulting in the consumption of less acid for a given change of 2,5dichlorobenzoic acid and a slightly higher yield.  See col. 1, lines 60 through col. 2, line 41. 
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to use oleum (fuming sulfuric acid) containing 50 to 70 wt.% SO3 for the nitration of 5-fluoro-2-methylbenzoic acid since using oleum in a related process has shown the advantage of high purity and high yield product, and is suitable for commercial process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622